DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/02/22, for application number 16/509,132 has been received and entered into record.  Claims 1, 7, 9, 15, 16, and 19 have been amended and Claims 4, 12, and 18 have been cancelled.  Therefore, Claims 1-3, 5-11, 13-17, 19, and 20 are presented for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 7, 8, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 9, 11, 13, 14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim et al., US 2011/0060927 A1, in view of Freilich, US 10,198,205 B1.
Regarding claim 1, Fillingim teaches a method comprising: [Figs 7, 13, 14]
receiving, at a storage controller operably connected to a storage device, a first command, the first command being other than a power control command [Fig. 7A, operations received; also step 1302, receive set of operations; [0309]; [0272] teaches types of operations including read or writes, i.e. other than power control command];
in response to receiving the first command, beginning, by the storage controller, to perform a plurality of operations in accordance with the first command [0251] The schedule module 612 of the throttle module 622 may manage the queue 710 and select operations 702 from the queue 710 for execution; also step 1306; schedule perform two or more operations; also Fig 14, step 1408];
while performing the plurality of operations in accordance with the first command, receiving, at the storage controller, a second command [Fig. 7, schedule 612 uses energy information from operation module 614 to perform scheduling of operation to meet a power consumption target [0251], while performing execution of operation, step 1408, receive change in parameter (power) command Step 1412-16; [0316] teaches a dynamic change in parameters such as power consumption targets],
in response to receiving the second command, processing, by the storage controller, the second command before performance of the plurality of operations is complete [The performance of the component 530 may thus be changed dynamically to account for changes in the demands on the component 530, user preference, and other changes [0316]].
However, Fillingim does not explicitly teach that the second command is performed concurrently with the first command. However, Fillingim discloses that the performance of the power related parameters may be changed dynamically and if the parameters are altered that performance limits are determined with the new parameters [0316]. Thus, when the parameters are changed, any operations that are currently in process are performed based on the new parameters for the benefit of dynamically accounting for changes in the demands on the component [0316]. Par. 312 talks about method 1400 relating to power consumption with operation adjustment. 
However, Fillingim does not explicitly teach wherein processing the second command comprises altering a maximum number of flash memory devices of a plurality of flash memory devices of the storage device that may operate concurrently in parallel in accordance with the power control information.
In the analogous art of storage access management, Freilich teaches altering a maximum number of flash memory devices of a plurality of flash memory devices of the storage device that may operate concurrently in parallel in accordance with the power control information [storage devices may include computer memory such as flash memory; dynamically adjusting a number of storage devices that may be utilized to simultaneously service write operations; limiting a number of storage devices within a failure domain that may be simultaneously servicing write operations to a number less than a number of storage devices that may be lost without resulting in a loss of data (i.e. setting a maximum number of storage devices), Fig. 9; col. 7, ll. 59-65; col. 22, ll. 47-50; col. 23, ll. 44-48].
It would have been obvious to one of ordinary skill in the art, having the teachings of Fillingim and Freilich before him at the time of invention, to incorporate the dynamic adjusting of storage device access as taught by Freilich into the method as disclosed by Fillingim, to avoid loss of data [col. 23, ll. 44-48]. 
Regarding Claim 3, Fillingim and Freilich disclose the method of Claim 1.  Fillingim further discloses upon processing of the second command, performing a remainder of the plurality of operations in accordance with the first command in accordance with the power control information [dynamically changing power performance parameters [0316]]. 
Regarding Claim 5, Fillingim and Freilich disclose the method of Claim 1.  Fillingim further discloses the storage controller passing along at least a portion of the power control information to at least one other storage device [one of the component power management apparatuses 122a-c may serve as a master, or the like [0191]); A master power management component will pass parameters along to a slave device].
Regarding Claim 6, Fillingim and Freilich disclose the method of Claim 5.  Fillingim further discloses the first and second commands are received from a host [Fig 5, Computing system 114] operably connected to the storage controller [items 122], the method further comprising: receiving, at the storage controller, power usage information from the at least one other storage device; and passing along, by the storage controller, at least a portion of the power usage information to the host [The computing system 114 and/or the power management apparatuses 122, 122a-c may dedicate more or less power to a particular component 530a-c or the storage device 20 102 at a particular time based on power consumption rates of other components 530a-c and of the storage device 102 [0189]].
Regarding Claim 9, Fillingim discloses a non-transitory computer readable medium containing processor-executable instructions that, when executed by a processing element of a storage controller operably connected to a storage device [0053].
The remainder of Claim 9 repeats the same limitations as recited in Claim 1, and is rejected accordingly. 
Regarding Claims 11, 13, and 14, Fillingim and Freilich disclose the non-transitory computer readable medium of Claim 9.  Claims 11, 13, and 14 repeat the same limitations as recited in Claims 3, 5, and 6, respectively, and are rejected accordingly.
Regarding Claim 16, Fillingim discloses a storage device comprising: a non-volatile memory comprising one or more flash memory devices; and a controller operably connected to the non-volatile memory [Fig 5; [0071]].
The remainder of Claim 16 repeats the same limitations as recited in Claim 1, and is rejected accordingly. 
Claims 2, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim and Freilich, and further in view of Kam et al., US 2012/0166823 A1.
Regarding Claim 2, Fillingim and Freilich disclose the method of Claim 1.  However, the combination of references does not explicitly teach operating the storage device in accordance with at least a portion of the power control information across a reset and/or a power cycle of the storage device.
In the analogous art of power management of memory, Kam teaches operating the storage device in accordance with at least a portion of the power control information across a reset and/or a power cycle of the storage device. [Fig 1, the eDRAM configuration module 154 provides a mechanism for the eDRAM module 150 to maintain a set of configuration settings that persists between various power state transitions including settings relevant to the those transitions. In one embodiment, the eDRAM configuration module 154 includes settings that specify the power state of individual ways when the memory array 180 comprises multiple ways [0029]; a power cycle is a reset of the storage device].
Kam further teaches “individual ways may be flushed and powered down to enable finer- grain tradeoff between eDRAM power and performance benefits of using the eDRAM.” [0029]
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Fillingim, Freilich, and Kam before him at the time of invention, to apply settings that persist between power state transitions as taught by Kam, into the method as disclosed by Fillingim and Freilich, to achieve a method in which power commands in which the memory operates in accordance power control information across a reset for the benefit of enabling performance benefits of using the memory.
Regarding Claims 10 and 17, Fillingim and Freilich  disclose the non-transitory computer readable medium of Claim 9 and the storage device of Claim 16.  Claims 10 and 17 repeat the same limitations as recited in Claim 2, and are rejected accordingly. 


Response to Arguments
Applicant’s arguments filed 08/02/22 have been considered but are moot due to the new rejection based on the references cited above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186